DETAILED ACTION
This Office Action for U.S. Patent Application No. 16/722,499 is responsive to communications filed on 06/03/2021, in reply to the Non-Final Rejection of 03/03/2021. Currently, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In regard to claim 4, this claim was rejected under 35 U.S.C. 112(b) has being indefinite. The Applicant submits that the amendment to the claim is sufficient to overcome this rejection. The Examiner respectfully agrees. As such, the rejection of claim 4 under 35 U.S.C. 112(b) has been withdrawn.

In regard to claim 1, this claim was rejected under 35 U.S.C. 103 as being unpatentable over Ollila, in view of Oshima. The Applicant submits that that the claim has been amended to clarify that the first operation mode is a first “rolling shutter operation mode” and the second operation mode is a “second rolling shutter operation mode.” The Applicant further submits that the teachings of Ollila disclose only a single mode in which a rolling shutter is used. The Examiner respectfully disagrees. As taught by Ollila (for example, in paragraph 29) the electronic device includes a combined IR camera system for implementing several recognition technologies, and that the combined IR camera system includes a rolling shutter system that can be used to implement a global shutter system, which reduces costs associated with having a separate global shutter system. The use of a rolling shutter system to implement a global shutter system also enables the use of a higher resolution sensor. Thus, it can be seen that the teachings of Ollila include that of using a rolling shutter to have multiple operation modes, one being that of a typical rolling shutter mode, and also implementing a global shutter mode with a rolling shutter, as shown in Fig. 5C. Thus, it can be seen that the teachings of Ollila include that of a first rolling shutter operation mode, and a second rolling shutter operation mode. As such, claim 1 shall remain rejected.

In regard to claims 9 and 18, the Applicant submits that these claims have been amended to include features similar to those presented in the amended claim 1. Since the arguments and amendments relating to claim 1 have been found to be insufficient to overcome the claim’s rejection, these claims shall remain rejected for similar reasons to those discussed above with regard to claim 1.

In regard to claims 2-8, 10-17, and 19-20, these claims are either directly or indirectly dependent upon the independent claims 1, 9, or 18. Since the arguments and amendments relating to the independent claims have been found to be insufficient to overcome the claim rejections, these dependent claims are not in condition for allowance by virtue of their dependency. As such, these claims shall also remain rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-9, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ollila (U.S. Publication No. 2017/0364736), hereinafter referred to as Ollila, in view of Oshima et al. (U.S. Publication No. 2014/0207517), hereinafter referred to as Oshima. 

In regard to claim 1, Ollila teaches a processing device (Ollila paragraph 19-20 noting IR-based biometric capture systems, with embodiments that may be implemented in one or a combination of hardware, firmware, and software) comprising: 
memory configured to store data (Ollila paragraph 20 noting the systems having machine-readable medium for storing and transmitting information); and
a processor configured to control an exposure timing of a rolling shutter image sensor (Ollila abstract noting the apparatus includes a rolling shutter sensor; Ollila paragraph 86 noting shutter module 708 may be configured to implement a global shutter system via a rolling shutter system in response to a face recognition capture application) and an infrared (IR) illumination timing of an object, by an infrared (IR) light emitter (Ollila paragraph 77 noting illumination via IR pulses, and noting IR pulse sequence timing 520 showing when IR illumination pulses occur; and Ollila Fig. 5B);
a first rolling shutter operation mode (Ollila Fig. 5B showing operation of a rolling shutter sensor) in which a sequence of video frames, each having a plurality of pixel lines (Ollila paragraph 76 and Fig. 5B noting an image having a plurality of lines 532, and noting that all lines are not read simultaneously), comprises:
a frame in which each pixel line is exposed to IR light (Ollila paragraph 77 noting the IR pulse sequence 520 shows various illumination on 528A, 528B, and 528C where the IR pulse occurs.  The frame 524 is a useable frame; and noting the fifth frame in the sequence would again be an IR flash pulsed frame); 
a frame which is partially exposed to the IR light (Ollila paragraph 77 noting that next frame may be corrupted as part of the lines in image will be illuminated by the IR pulse and part of that with ambient only); and 
a frame in which no pixel line is exposed to the IR light (Ollila paragraph 77 noting a third frame could be the ambient (no IR flash) frame); and 
a second rolling shutter operation mode (Ollila paragraph 72-73 noting global shutter operation; and Ollila paragraph 29 noting the electronic device 100 also includes a combined IR camera system 118 for implementing several distinct recognition technologies, and the combined IR camera system 118 includes a rolling shutter system that can be used to implement a global shutter system; and Ollila paragraph 78 noting FIG. 5C is an illustration 500C of ambient free IR with a global shutter with a CMOS rolling shutter sensor.  FIG. 5C is similar to FIG. 5A.  However, the change filter 536A and 536B enables a CMOS rolling shutter sensor to be used) in which alternating video frames of the sequence (Ollila paragraph 74 noting with a global shutter sensor, every pixel of an image or frame of video is exposed simultaneously at the same instant in time, and noting an IR pulse occurs during frame 502, but the IR flash is not on during frame 504; and Ollila Fig. 5A; Ollila paragraph 29 noting the electronic device 100 also includes a combined IR camera system 118 for implementing several distinct recognition technologies, and the combined IR camera system 118 includes a rolling shutter system that can be used to implement a global shutter system; and Ollila paragraph 78 noting FIG. 5C is an illustration 500C of ambient free IR with a global shutter with a CMOS rolling shutter sensor.  FIG. 5C is similar to FIG. 5A.  However, the change filter 536A and 536B enables a CMOS rolling shutter sensor to be used) comprise one of:
a frame in which each pixel line is exposed to the IR light (Ollila Fig. 5A showing frame 502, and IR light 518, in which the IR pulse is exposing the frame during the 518A period, and Ollila paragraph 74 noting with a global shutter sensor, every pixel of an image or frame of video is exposed simultaneously at the same instant in time, and noting an IR pulse occurs during frame 502); and 
a frame in which no pixel line is exposed to the IR light (Ollila Fig. 5A showing frame 504 and IR light 518, and Ollila paragraph 74 noting operation of a global shutter sensor and noting the IR flash is not on during frame 504).
However, Ollila does not expressly disclose switching between the two operation modes.
In the same field of endeavor, Oshima teaches switching between an operation mode of a rolling shutter, and one of a global shutter (Oshima paragraph 1862 noting an imaging device 7319a includes a shutter mode change unit 7319b that switches between the global shutter mode and the rolling shutter mode.  Upon reception start, the receiver changes the shutter mode to the rolling shutter mode.  
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Ollila with the teachings of Oshima, because both disclosures relate to the field of image sensors that use the processes of rolling and global shutters, and both acknowledge that there are benefits and drawbacks to each option, and implement methods to be able to use both options. The teachings of Oshima would benefit the teachings of Ollila to include a change unit to allow for switching back and forth between shutter modes based on different variables of information. Thus, modified to incorporate the teachings of Oshima, the teachings of Ollila include all of the limitations presented in claim 1.

In regard to claim 2, Ollila and Oshima teach all of the limitations presented in claim 1 as discussed above. In addition, Oshima teaches wherein the processor is configured to switch between the first operation mode and the second operation mode (Oshima paragraph 1862 noting an imaging device 7319a includes a shutter mode change unit 7319b that switches between the global shutter mode and the rolling shutter mode) based on at least one of: 
a target average luminance intensity (TALI) of the pixels per frame (Oshima paragraph 639 noting luminance change is observable by the reception device; Oshima paragraph 660 noting reception device receives information relating to if the luminance of pixels is greater/less than/equal to predetermined luminance for one or more exposure lines; Oshima paragraph 1862 noting the receiver changes shutter mode based on reception start/end; and Oshima paragraphs 1808, 1987-1988, and 2006 noting patterns of changes in average luminance are communicated and transmitted for use with intention to reduce perceived flicker).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Ollila and Oshima for the same reasons as stated above in claim 1.

In regard to claim 7, Ollila and Oshima teach all of the limitations of claim 1 as discussed above. In addition, Ollila teaches wherein the processor is further configured to: identify features of the object in the sequence of video frames (Ollila paragraph 95 noting the apparatus can be used for facial recognition, iris scanning, or eye gaze applications, and as such would be identifying facial/iris/eye features in a person in the frame); and 
authenticate the object based on a comparison of the identified features of the object to stored features (Ollila paragraph 37 noting iris scan system and an IR-based facial recognition system are both biometric logging systems, an iris scanning system is much more secure and would be used with applications that require a high level of security, such as banking login applications.  Facial recognition can be used for applications where a heightened level of security is not required).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Ollila and Oshima for the same reasons as stated above in claim 1.

In regard to claim 8, Ollila and Oshima teach all of the limitations of claim 1 as discussed above. In addition, Ollila teaches wherein the processor is further configured to control a frame rate of the second operation mode (Ollila paragraph 79 noting FIG. 5D is an illustration of frame rates for various systems.  The image collection system 540 represents a system with a frame rate with a global shutter sensor) such that a first frame rate, of an effective frame pair comprising the frame in which each pixel line is exposed to the IR light and the frame in which no pixel line is exposed to the IR light (Ollila Fig. 5D showing frame pair 548 with a frame exposed to IR light, and a frame exposed only to ambient light) using the second operation mode, is the same as a second frame rate of an effective frame pair, comprising the frame in which each pixel line is exposed to the IR light and the frame in which no pixel line is exposed to the IR light using the first operation mode (Ollila Fig. 5D, and Ollila paragraph 79 noting frame rate of the image collection system 540 is the same as the frame rate of the image collection system 544).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Ollila and Oshima for the same reasons as stated above in claim 1.

In regard to claim 9, Ollila teaches a method (Ollila paragraph 19-20 noting IR-based biometric capture systems, with embodiments that may be implemented in one or a combination of hardware, firmware, and software) comprising: 
acquiring a sequence of video frames comprising an object (Ollila paragraph 39 noting capturing frames, and that embodiments of the apparatus are for performing facial recognition, e.g. the frames contain a face (object)); and
controlling a timing of a rolling shutter image exposure of the video frames (Ollila abstract noting the apparatus includes a rolling shutter sensor; Ollila paragraph 86 noting shutter module 708 may be configured to implement a global shutter system via a rolling shutter system in response to a face recognition capture application) and a timing of infrared (IR) illumination of the object (Ollila paragraph 77 noting illumination via IR pulses, and noting IR pulse sequence timing 520 showing when IR illumination pulses occur; and Ollila Fig. 5B);
a first rolling shutter operation mode (Ollila Fig. 5B showing operation of a rolling shutter sensor) in which the sequence of video frames, each having a plurality of pixel lines (Ollila paragraph 76 and Fig. 5B noting an image having a plurality of lines 532, and noting that all lines are not read simultaneously), comprises:
a frame in which each pixel line is exposed to IR light (Ollila paragraph 77 noting the IR pulse sequence 520 shows various illumination on 528A, 528B, and 528C where the IR pulse occurs.  The frame 524 is a useable frame; and noting the fifth frame in the sequence would again be an IR flash pulsed frame); 
a frame which is partially exposed to the IR light (Ollila paragraph 77 noting that next frame may be corrupted as part of the lines in image will be illuminated by the IR pulse and part of that with ambient only); and 
a frame in which no pixel line is exposed to the IR light (Ollila paragraph 77 noting a third frame could be the ambient (no IR flash) frame); and 
a second rolling shutter operation mode (Ollila paragraph 72-73 noting global shutter operation; and Ollila paragraph 29 noting the electronic device 100 also includes a combined IR camera system 118 for implementing several distinct recognition technologies, and the combined IR camera  in which alternating video frames of the sequence (Ollila paragraph 74 noting with a global shutter sensor, every pixel of an image or frame of video is exposed simultaneously at the same instant in time, and noting an IR pulse occurs during frame 502, but the IR flash is not on during frame 504; and Ollila Fig. 5A; and Ollila paragraph 72-73 noting global shutter operation; and Ollila paragraph 29 noting the electronic device 100 also includes a combined IR camera system 118 for implementing several distinct recognition technologies, and the combined IR camera system 118 includes a rolling shutter system that can be used to implement a global shutter system; and Ollila paragraph 78 noting FIG. 5C is an illustration 500C of ambient free IR with a global shutter with a CMOS rolling shutter sensor.  FIG. 5C is similar to FIG. 5A.  However, the change filter 536A and 536B enables a CMOS rolling shutter sensor to be used)) comprise one of:
a frame in which each pixel line is exposed to the IR light (Ollila Fig. 5A showing frame 502, and IR light 518, in which the IR pulse is exposing the frame during the 518A period, and Ollila paragraph 74 noting with a global shutter sensor, every pixel of an image or frame of video is exposed simultaneously at the same instant in time, and noting an IR pulse occurs during frame 502); and 
a frame in which no pixel line is exposed to the IR light (Ollila Fig. 5A showing frame 504 and IR light 518, and Ollila paragraph 74 noting operation of a global shutter sensor and noting the IR flash is not on during frame 504).
However, Ollila does not expressly disclose switching between the two operation modes.
In the same field of endeavor, Oshima teaches switching between an operation mode of a rolling shutter, and one of a global shutter (Oshima paragraph 1862 noting an imaging device 7319a includes a shutter mode change unit 7319b that switches between the global shutter mode and the rolling shutter mode.  Upon reception start, the receiver changes the shutter mode to the rolling shutter mode.  Upon reception end, the receiver changes the shutter mode to the global shutter mode, or returns the shutter mode to a mode before reception start).


In regard to claim 15, Ollila and Oshima teach all of the limitations of claim 9 as discussed above. In addition, Ollila teaches further comprising: identify features of the object in the sequence of video frames (Ollila paragraph 95 noting the apparatus can be used for facial recognition, iris scanning, or eye gaze applications, and as such would be identifying facial/iris/eye features in a person in the frame); and 
authenticate the object based on a comparison of the identified features of the object to stored features (Ollila paragraph 37 noting iris scan system and an IR-based facial recognition system are both biometric logging systems, an iris scanning system is much more secure and would be used with applications that require a high level of security, such as banking login applications.  Facial recognition can be used for applications where a heightened level of security is not required).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Ollila and Oshima for the same reasons as stated above in claim 1.

In regard to claim 16, Ollila and Oshima teach all of the limitations of claim 9 as discussed above. In addition, Ollila teaches controlling a frame rate of the second operation mode (Ollila paragraph 79 noting FIG. 5D is an illustration of frame rates for various systems.  The image collection system 540 represents a system with a frame rate with a global shutter sensor) such that a first frame rate of an effective frame pair comprising the frame in which each pixel line is exposed to the IR light and the frame in which no pixel line is exposed to the IR light (Ollila Fig. 5D showing frame pair 548 with a frame exposed to IR light, and a frame exposed only to ambient light) using the second operation mode is the same as a second frame rate of an effective frame pair, comprising the frame in which each pixel line is exposed to the IR light and the frame in which no pixel line is exposed to the IR light using the first operation mode (Ollila Fig. 5D, and Ollila paragraph 79 noting frame rate of the image collection system 540 is the same as the frame rate of the image collection system 544).


In regard to claim 17, Ollila and Oshima teach all of the limitations of claim 9 as discussed above. In addition, Ollila teaches wherein, in the first operation mode (Ollila Fig. 5B showing operation of a rolling shutter sensor), the frame which is partially exposed to IR light (Ollila paragraph 77 noting that next frame may be corrupted as part of the lines in image will be illuminated by the IR pulse and part of that with ambient only) is acquired immediately prior to the frame in which each pixel line is exposed to the IR light and the sequence of video frames (Ollila Fig. 5B showing operation of a rolling shutter sensor) comprises another frame which is partially exposed to IR light and is acquired immediately after the frame in which each pixel line is exposed to the IR light (Ollila paragraph 77 noting the IR pulse sequence 520 shows various illumination on 528A, 528B, and 528C where the IR pulse occurs.  The frame 524 is a useable frame; and noting the fifth frame in the sequence would again be an IR flash pulsed frame).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Ollila and Oshima for the same reasons as stated above in claim 1.

In regard to claim 18, Ollila teaches a processing device (Ollila paragraph 19-20 noting IR-based biometric capture systems, with embodiments that may be implemented in one or a combination of hardware, firmware, and software) comprising: 
memory configured to store data (Ollila paragraph 20 noting the systems having machine-readable medium for storing and transmitting information); and
a processor configured to: control an exposure timing of a rolling shutter image sensor (Ollila abstract noting the apparatus includes a rolling shutter sensor; Ollila paragraph 86 noting shutter module 708 may be configured to implement a global shutter system via a rolling shutter system in response to a face recognition capture application) and an infrared (IR) illumination timing of an object, by an infrared (IR) light emitter (Ollila paragraph 77 noting illumination via IR pulses, and noting IR pulse sequence timing 520 showing when IR illumination pulses occur; and Ollila Fig. 5B);
a first rolling shutter operation mode (Ollila Fig. 5B showing operation of a rolling shutter sensor), for processing a sequence of video frames each having a plurality of pixel lines (Ollila paragraph 76 and Fig. 5B noting an image having a plurality of lines 532, and noting that all lines are not read simultaneously), in which:
a first time period, during which the IR light emitter is emitting IR light, is greater than a second time period during which each pixel line of a frame is exposed to the IR light emitted by the IR light emitter (Ollila paragraph 76 noting Fig. 5B shows read out of a rolling shutter sensor; and in order for all have the same integration of IR pulse, the pulse should be starting from the moment of first line start until end of the last line.  This time is longer than integration time of each row); and
the second time period is equal to an effective time period, during which the IR light emitted within the second time period, but not outside the second time period, is captured by the pixel lines in the frame (Ollila paragraph 76 noting Fig. 5B shows read out of a rolling shutter sensor, and noting each line is read right after its integration time ends); and 
a second rolling shutter operation mode (Ollila paragraph 72-73 noting global shutter operation; and Ollila paragraph 29 noting the electronic device 100 also includes a combined IR camera system 118 for implementing several distinct recognition technologies, and the combined IR camera system 118 includes a rolling shutter system that can be used to implement a global shutter system; and Ollila paragraph 78 noting FIG. 5C is an illustration 500C of ambient free IR with a global shutter with a CMOS rolling shutter sensor.  FIG. 5C is similar to FIG. 5A.  However, the change filter 536A and 536B enables a CMOS rolling shutter sensor to be used) in which:
the second time period is less than the first time period; and the effective time period is equal to the first time period (Ollila paragraph 72-73 noting global shutter operation, and noting that the IR pulse is the same as the actual integration time; and Ollila paragraph 29 noting the electronic device 100 also includes a combined IR camera system 118 for implementing several distinct recognition technologies, and the combined IR camera system 118 includes a rolling shutter system that can be used to implement a global shutter system; and Ollila paragraph 78 noting FIG. 5C is an illustration 500C of ambient free IR with a global shutter with a CMOS rolling shutter sensor.  FIG. 5C is similar to FIG. 5A.  However, the change filter 536A and 536B enables a CMOS rolling shutter sensor to be used).
switching between the two operation modes.
In the same field of endeavor, Oshima teaches switching between an operation mode of a rolling shutter, and one of a global shutter (Oshima paragraph 1862 noting an imaging device 7319a includes a shutter mode change unit 7319b that switches between the global shutter mode and the rolling shutter mode.  Upon reception start, the receiver changes the shutter mode to the rolling shutter mode.  Upon reception end, the receiver changes the shutter mode to the global shutter mode, or returns the shutter mode to a mode before reception start).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Ollila and Oshima for the same reasons as stated above in claim 1.

In regard to claim 19, Ollila and Oshima teach all of the limitations of claim 18 as discussed above. In addition, Ollila teaches wherein each portion of the IR light emitted during the first time period is captured by the pixel lines in the frame when the second operation mode is used (Ollila Fig. 5A showing frame 502, and IR light 518, in which the IR pulse is exposing the frame during the 518A period, and Ollila paragraph 74 noting with a global shutter sensor, every pixel of an image or frame of video is exposed simultaneously at the same instant in time, and noting an IR pulse occurs during frame 502; and Ollila paragraph 72-73 noting global shutter operation, and noting that the IR pulse is the same as the actual integration time).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Ollila and Oshima for the same reasons as stated above in claim 1.

In regard to claim 20, Ollila and Oshima teach all of the limitations of claim 18 as discussed above. In addition, Ollila teaches identify features of the object in the sequence of video frames (Ollila paragraph 95 noting the apparatus can be used for facial recognition, iris scanning, or eye gaze applications, and as such would be identifying facial/iris/eye features in a person in the frame); and 
authenticate the object based on a comparison of the identified features of the object to stored features (Ollila paragraph 37 noting iris scan system and an IR-based facial recognition system are both biometric logging systems, an iris scanning system is much more secure and would be used with 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Ollila and Oshima for the same reasons as stated above in claim 1.


Claims 3-6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ollila (U.S. Publication No. 2017/0364736), hereinafter referred to as Ollila, in view of Oshima et al. (U.S. Publication No. 2014/0207517), hereinafter referred to as Oshima, in view of Wang et al. (U.S. Publication No. 2014/0204257), hereinafter referred to as Wang.

In regard to claim 3, Ollila and Oshima teach all of the limitations presented in claim 2 as discussed above. In addition, Oshima teaches wherein the processor is configured make mode decisions based on exposure expressed through target average luminance intensity (Oshima paragraph 639 noting luminance change is observable by the reception device; Oshima paragraph 660 noting reception device receives information relating to if the luminance of pixels is greater/less than/equal to predetermined luminance for one or more exposure lines; Oshima paragraph 1862 noting the receiver changes shutter mode based on reception start/end; and Oshima paragraphs 1808, 1987-1988, and 2006 noting patterns of changes in average luminance are communicated and transmitted for use with intention to reduce perceived flicker).
However, Oshima does not expressly disclose to use the first operation mode when the exposure per frame is greater than a first threshold and less than or equal to a second threshold.
In the same field of endeavor, Wang teaches to use the first operation mode when the exposure per frame is greater than a first threshold and less than or equal to a second threshold (Wang paragraph 122 noting the image reader 100 shifts from the default global electronic shutter operational mode to the rolling shutter operational mode when the integration time is shorter than a given threshold; and Wang paragraph 125 noting To determine whether the operational mode of the image reader 100 should shift from global shutter to rolling shutter, the established exposure time is compared 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Ollila and Oshima for the same reasons as stated above in claim 1. Additionally, it would have been obvious to combine these teachings with the teachings of Wang, as the system described in Wang also uses an imaging device that switches between rolling and global shutter modes based on light intensity and exposure variables, and incorporates the parameter of the ambient light and environmental conditions. 
It would have additionally been obvious, to a person having ordinary skill in the art before the effective filing date, that the thresholds of exposure time as discussed in Wang correlate to the amount of luminance provided to the frame, and thus in combination with the teachings of Oshima which receives information relating to if the luminance of pixels is greater/less than/equal to predetermined luminance for one or more exposure lines, these thresholds could be presented in terms of the target luminance intensities. As such, modified to incorporate the teachings of Wang, the teachings of Ollila and Oshima include all of the limitations presented in claim 3.

In regard to claim 4, Ollila and Oshima teach all of the limitations of claim 3 as discussed above. However, Ollila does not expressly disclose wherein the first TALI threshold and the second TALI threshold are determined according to a LED IR luminance pixel intensity and an environmental IR luminance pixel intensity.
In the same field of endeavor, Wang teaches wherein the first TALI threshold and the second TALI threshold are determined according to a LED IR (Wang paragraph 82 noting the light source can include infrared LED) luminance pixel intensity and an environmental IR luminance pixel intensity (Wang paragraph 20 noting determining at least one parameter related to an ambient light intensity and analyzing the at least one parameter; the at least one parameter includes an exposure time for current 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date to combine the teachings of Ollila, Oshima, and Wang for the same reasons as stated above in claim 3.

In regard to claim 5, Ollila and Oshima teach all of the limitations of claim 2 as discussed above. In addition, Wang teaches wherein the processor is configured to:
determine a signal to noise ratio (SNR) based on the ratio of the average IR luminance pixel intensity of one or more of the frames to the environmental IR luminance pixel intensity of the one or more frames (Wang paragraph 20 noting determining at least one parameter related to an ambient light intensity and analyzing the at least one parameter; the at least one parameter includes an exposure time for current environmental conditions.  In another embodiment of the method, the analyzing the at least one parameter includes calculating a ratio of the exposure time for current environmental conditions to a predetermined exposure time; and analyzing the at least one parameter includes determining whether a ratio of the ambient light intensity to an intensity of a light source of the image reader exceeds a specified threshold).; and
use the first operation mode (Wang paragraph 20 noting switching control of an image sensor array in the image reader from a global electronic shutter control module to a rolling shutter control module in response to the analysis of the at least one parameter) when the SNR is greater than or equal to a first SNR threshold and less than or equal to a second SNR threshold (Wang paragraph 122 noting the image reader 100 shifts from the default global electronic shutter operational mode to the rolling shutter operational mode when the integration time is shorter than a given threshold; and Wang paragraph 125 noting To determine whether the operational mode of the image reader 100 should shift from global shutter to rolling shutter, the established exposure time is compared (step 616) with the 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date to combine the teachings of Ollila, Oshima, and Wang for the same reasons as stated above in claim 3.

In regard to claim 6, Ollila, Oshima, and Wang teach all of the limitations of claim 3 as discussed above. In addition, Wang teaches wherein the processor is configured to switch between the first operation mode and the second operation mode (Wang paragraph 122 noting the image reader 100 shifts from the default global electronic shutter operational mode to the rolling shutter operational mode when the integration time is shorter than a given threshold) by using stored SNR values and TALI values for the ratio of an average IR luminance intensity of pixels to the environmental IR luminance intensity of the pixels (Wang paragraph 20 noting determining at least one parameter related to an ambient light intensity and analyzing the at least one parameter; the at least one parameter includes an exposure time for current environmental conditions.  In another embodiment of the method, the analyzing the at least one parameter includes calculating a ratio of the exposure time for current environmental conditions to a predetermined exposure time; and analyzing the at least one parameter includes determining whether a ratio of the ambient light intensity to an intensity of a light source of the image reader exceeds a specified threshold).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date to combine the teachings of Ollila, Oshima, and Wang for the same reasons as stated above in claim 3.

In regard to claim 10, Ollila and Oshima teach all of the limitations of claim 9 as discussed above. In addition, Oshima teaches switching between the first operation mode and the second operation mode (Oshima paragraph 1862 noting an imaging device 7319a includes a shutter mode change unit 7319b that switches between the global shutter mode and the rolling shutter mode) based on at least one of: a target average luminance intensity (TALI) of the pixels per frame (Oshima paragraph 639 noting luminance change is observable by the reception device; Oshima paragraph 660 noting reception device receives information relating to if the luminance of pixels is greater/less than/equal to predetermined luminance for one or more exposure lines; Oshima paragraph 1862 noting the receiver changes shutter mode based on reception start/end; and Oshima paragraphs 1808, 1987-1988, and 2006 noting patterns of changes in average luminance are communicated and transmitted for use with intention to reduce perceived flicker).
However, Oshima does not expressly disclose determining a ratio of an average IR luminance intensity of pixels of one or more of the frames to an environmental IR luminance intensity of the pixels.
In the same field of endeavor, Wang teaches determining a ratio of an average IR luminance intensity of pixels of one or more of the frames to an environmental IR luminance intensity of the pixels (Wang paragraph 20 noting determining at least one parameter related to an ambient light intensity and analyzing the at least one parameter; the at least one parameter includes an exposure time for current environmental conditions.  In another embodiment of the method, the analyzing the at least one parameter includes calculating a ratio of the exposure time for current environmental conditions to a predetermined exposure time; and analyzing the at least one parameter includes determining whether a ratio of the ambient light intensity to an intensity of a light source of the image reader exceeds a specified threshold)
It would have been obvious, for a person having ordinary skill in the art before the effective filing date to combine the teachings of Ollila, Oshima, and Wang for the same reasons as stated above in claim 3.

In regard to claim 11, Ollila, Oshima, and Wang teach all of the limitations of claim 10 as discussed above. In addition, Oshima teaches wherein the processor is configured make mode decisions based on exposure expressed through target average luminance intensity (Oshima 
However, Oshima does not expressly disclose to use the first operation mode when the exposure per frame is greater than a first threshold and less than or equal to a second threshold.
In the same field of endeavor, Wang teaches to use the first operation mode when the exposure per frame is greater than a first threshold and less than or equal to a second threshold (Wang paragraph 122 noting the image reader 100 shifts from the default global electronic shutter operational mode to the rolling shutter operational mode when the integration time is shorter than a given threshold; and Wang paragraph 125 noting To determine whether the operational mode of the image reader 100 should shift from global shutter to rolling shutter, the established exposure time is compared (step 616) with the minimum integration time threshold.  If the established integration time is shorter than the calculated minimum integration time threshold, then the operational mode of the image reader 100 is shifted (step 620) from global electronic shutter to rolling shutter.  If the established integration time is greater than or equal to the calculated minimum integration time threshold, then the global electronic shutter operational mode (step 628) is maintained).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date to combine the teachings of Ollila, Oshima, and Wang for the same reasons as stated above in claim 3. It would have additionally been obvious, to a person having ordinary skill in the art before the effective filing date, that the thresholds of exposure time as discussed in Wang correlate to the amount of luminance provided to the frame, and thus in combination with the teachings of Oshima which receives information relating to if the luminance of pixels is greater/less than/equal to predetermined luminance for one or more exposure lines, these thresholds could be presented in terms of the target luminance intensities. As such, modified to incorporate the teachings of Wang, the teachings of Ollila and Oshima include all of the limitations presented in claim 11.

In regard to claim 12, Ollila, Oshima, and Wang teach all of the limitations of claim 11 as discussed above. However, Ollila does not expressly disclose wherein the first TALI threshold and the second TALI threshold are determined according to a LED IR luminance pixel intensity and an environmental IR luminance pixel intensity.
In the same field of endeavor, Wang teaches wherein the first TALI threshold and the second TALI threshold are determined according to a LED IR (Wang paragraph 82 noting the light source can include infrared LED) luminance pixel intensity and an environmental IR luminance pixel intensity (Wang paragraph 20 noting determining at least one parameter related to an ambient light intensity and analyzing the at least one parameter; the at least one parameter includes an exposure time for current environmental conditions.  In another embodiment of the method, the analyzing the at least one parameter includes calculating a ratio of the exposure time for current environmental conditions to a predetermined exposure time; and analyzing the at least one parameter includes determining whether a ratio of the ambient light intensity to an intensity of a light source of the image reader exceeds a specified threshold).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date to combine the teachings of Ollila, Oshima, and Wang for the same reasons as stated above in claim 3.

In regard to claim 13, Ollila, Oshima, and Wang teach all of the limitations of claim 10 as discussed above. In addition, Wang teaches determining a signal to noise ratio (SNR) based on the ratio of the average IR luminance pixel intensity of one or more of the frames to the environmental IR luminance pixel intensity of the one or more frames (Wang paragraph 20 noting determining at least one parameter related to an ambient light intensity and analyzing the at least one parameter; the at least one parameter includes an exposure time for current environmental conditions.  In another embodiment of the method, the analyzing the at least one parameter includes calculating a ratio of the exposure time for current environmental conditions to a predetermined exposure time; and analyzing the ; and
using the first operation mode (Wang paragraph 20 noting switching control of an image sensor array in the image reader from a global electronic shutter control module to a rolling shutter control module in response to the analysis of the at least one parameter) when the SNR is greater than or equal to a first SNR threshold and less than or equal to a second SNR threshold (Wang paragraph 122 noting the image reader 100 shifts from the default global electronic shutter operational mode to the rolling shutter operational mode when the integration time is shorter than a given threshold; and Wang paragraph 125 noting To determine whether the operational mode of the image reader 100 should shift from global shutter to rolling shutter, the established exposure time is compared (step 616) with the minimum integration time threshold.  If the established integration time is shorter than the calculated minimum integration time threshold, then the operational mode of the image reader 100 is shifted (step 620) from global electronic shutter to rolling shutter.  If the established integration time is greater than or equal to the calculated minimum integration time threshold, then the global electronic shutter operational mode (step 628) is maintained).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date to combine the teachings of Ollila, Oshima, and Wang for the same reasons as stated above in claim 3.

In regard to claim 14, Ollila, Oshima, and Wang teach all of the limitations of claim 11 as discussed above. In addition, Wang teaches switching between the first operation mode and the second operation mode (Wang paragraph 122 noting the image reader 100 shifts from the default global electronic shutter operational mode to the rolling shutter operational mode when the integration time is shorter than a given threshold) by using stored SNR values and TALI values for the ratio of an average IR luminance intensity of pixels to the environmental IR luminance intensity of the pixels (Wang paragraph 20 noting determining at least one parameter related to an ambient light intensity and analyzing the at least one parameter; the at least one parameter includes an exposure time for current environmental conditions.  In another embodiment of the method, the analyzing the at least one 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date to combine the teachings of Ollila, Oshima, and Wang for the same reasons as stated above in claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Border et al. – U.S. Publication No. 2010/0309340

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TYLER B. EDWARDS
Examiner
Art Unit 2488



/JAMES M PONTIUS/Primary Examiner, Art Unit 2488